Per Curiam:

In this attorney grievance matter, respondent admits that he has committed ethical violations and consents to disbarment pursuant to Paragraph 27 of the Rule on Disciplinary Procedure, Rule 413, SCACR. We accept respondent’s admission and disbar him.
Respondent admits that he failed to pay off mortgages on four real estate closings and misappropriated over $257,000.00 in mortgage payoff money for his own personal use. As a result, claims have been filed against the title insurance company involved in these closings. In addition, respondent admits that he has commingled his trust account funds -with his personal funds, and that he had been doing so for the past eight years.
*385In our opinion, respondent’s conduct warrants disbarment. Respondent has violated Rule 1.15 of the Rules of Professional Conduct, Rule 407, SCACR, by failing to safeguard and preserve the identity of client funds. Respondent has also violated Rule 8.4 by engaging in conduct involving dishonesty, fraud, deceit, and misrepresentation, and by engaging in conduct that is prejudicial to the administration of justice.
It is therefore ordered that respondent shall be disbarred from the practice of law in this State. Disbarment shall be retroactive to September 8, 1993, the date on which respondent was temporarily suspended from the practice of law by order of this Court. Respondent shall file an affidavit with the Clerk of Court, within fifteen (15) days of the date of filing of this opinion, showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.
Toal, J., not participating.